Citation Nr: 1145900	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-42 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2011, the Board remanded the listed issue for additional development.  

The issue of entitlement to service connection for seizures, to include as secondary to medication use for service-connected disability, has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for headaches.  

The Veteran was provided a VA examination in December 2007 and diagnosis was headaches.  An opinion addressing the etiology of the disorder was not provided.

In July 2011, the Board determined that the nature and etiology of the Veteran's headaches was unclear and remanded the listed issue for a VA examination and medical opinion.  The Veteran subsequently underwent a VA neurological examination in July 2011.  At that time, the examiner diagnosed headaches due to chronic sinusitis.  The examiner opined that the Veteran's headaches were most likely secondary to chronic sinusitis and not associated with PTSD.  He further stated that it was less likely as not that the headaches were related to active military service.  The examiner provided an extensive rationale for his opinion.  On review, however, the opinion appears to be based, at least in part, on an inaccurate factual premise.  That is, the examiner stated "[t]here are no entries in his service treatment records to indicate that these headaches began while in service."  Review of service treatment records, however, shows that in February 2002, the Veteran was seen with complaints of constant temporal headaches, with occasional pulsating pain, and pain radiating to the back of the neck.  These had been present over the prior month but had gotten worse in the last week.  The assessment in 2002 was "stress and depression influenced."  

As complaints of headaches were clearly documented in the service treatment records, the July 2011 examination report is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The Board further notes that the Veteran served in both Afghanistan and Iraq as an infantryman and received the Combat Infantryman Badge.  As a combat veteran, the Veteran's reports that he experienced headaches during his deployments are accepted as credible.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Under the circumstances of this case, the Board finds that additional medical opinion is necessary.  

VA treatment records were last printed in July 2011.  Updated records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request treatment records from the VA Medical Center in Huntington, West Virginia for the period since July 2011.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  The RO/AMC should return the claims folder to the July 2011 VA examiner and request clarification of the opinion.  That is, the examiner is specifically requested to address the February 2002 service record showing complaints of constant headaches over the prior month and following review, opine whether it is at least as likely as not that the Veteran currently has any diagnosed headache disorder that is related to his active military service or service-connected disability, to include PTSD.  The examiner is further advised that as a combat veteran, the claimant's reports of headaches during his periods of deployment are to be accepted as credible.  If the July 2011 VA examiner is unavailable or unwilling to provide the requested addendum, the RO/AMC should request additional opinion from another VA equally qualified physician.  

The claims file and a copy of this remand must be available for review.  A complete rationale must be provided for any opinion offered.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 
 
4.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for headaches.  All applicable, laws, regulations, and theories should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



